Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 1 of 18

Statement of Facts
The Commonwealth’s Version of Events

The Complainant testified that on January 26, 2017,
she went to Mr. Smith’s home at about 3:00 p.m. Tr. 2-
14. She went there with Mr. Smith and a man she knew
only by the nickname “Wolf.” Tr. 2-16/20.

According to the Complainant, Wolf subsequently
left the apartment. Tr. 2-20/21. Mr. Smith then offered
the Complainant crack cocaine. Tr. 2-21. (The
Complainant would tell an investigating officer that,
before the date in question, she had gone to Mr. Smith’s
apartment to get high and drink. Tr. 2-164).

The Complainant subsequently left the apartment and
went to Walgreens pharmacy to check on whether her
prescription medications were ready. Tr. 2-21/22. She
then returned to Mr. Smith’s apartment. Tr. 2-23.

According to the Complainant, following her return
to Mr. Smith’s apartment, she sat on a couch, played
with her phone, and took her pants off ~- becoming naked

from the waist down. Tr. 2-28/29, 2-115/16, 2-160.3

 

3. During the initial interview, the Complainant did not
tell the investigating officer about having taken: her’
pants off and being naked from the waist down. Tr. 3-
46.
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 2 of 18

According to the Complainant, Mr. Smith then took
his clothes off and tried to get her to smoke crack
cocaine, putting a crack pipe in front of her. Tr. 2-
29/30. |

According to the Complainant, she had smoked crack
earlier that day but did not want to do so again. Mfr.
2-30; 2-89. Consequently, when Mr. Smith put the crack
pipe in front her, she took it and threw it, breaking
it. Tr. 2-30/31.!

According to the Complainant, at that point Mr.
Smith became upset and hit her with a closed fist until
she blacked out. Tr. 2-31/32.

According to the Complainant, Mr. Smith then orally
penetrated her, at which time she bit his penis. Tr. 2-
33-34. Mr. Smith then resumed hitting. the Complainant,
threw her. onto the couch and told her that she was not
going to leave. Tr. 2-34/35.

According to the Complainant, she broke Mr. Smith’s
glasses and used part of those glasses to stab him in

the eye (stabbing him twice). Tr. 2-35/36.

i

 

4 During the initial interview, the Complainant did not
tell the investigating officer anything about throwing
a crack pipe. Tr. 3-45/46.

3
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 3 of 18

According to the Complainant, she also stabbed Mr.
Smith with scissors. Tr. 2-37/38.

According to the Complainant, during the time Mr.
Smith was punching her she was able to get dressed (to
put on clothes including pants). Tr. 2-149-50.

According to the Complainant, Mr. Smith was then
bleeding from his eye (blood was “everywhere”) and had
not been injured elsewhere.® Tr. 2-38. According to
the Complainant, she then went to a bathroom purportedly
to get towels to clean up Mr. Smith’s blood.§ Tr. 2-39.

The Complainant took Mr. Smith’s phone to the
bathroom and called 911. Tr. 2-39. When the Complainant
contacted the police during the 911 call she told them
that Mr. Smith had “tried to rape” her. Tr. 2-82. She
then opened the window and threw out Mr. Smith’s phone.

Tr. 2-39.

 

5 According to an investigating police officer, on the

day of the events in question Mr. Smith was observed to
have both “some redness to his nose and his eye area”
and “superficial cuts on his head.” Tr. 3-18.

§ The police would find only Mr. Smith’s blood in the
apartment; they found no blood of the Complainant. Tr.
3-52. Such investigators would find a “significant”
amount of Mr. Smith’s blood in and around the apartment.
Tr. 3-52.
Case 1:20-cv-11916 Document1-1 Filed 10/23/20 Page 4 of 18

According to the Complainant, while in the bathroom
she heard Mr. Smith say that he was going to get a gun
and kill her. Tr. 2-40. Consequently, she climbed out
the! window. Tr. 2-40.

According to the Complainant, she then tried to
climb three stories to the ground by means of holding
onto a rain duct. Tr. 2-41. She then slipped and fell,
evidently fracturing a pelvic bone. Tr. 2-41, 2-44.

According to the Complainant, she then walked to a

friend’s house and called the police. Tr. 2-42.

Mr. Smith’s Version of Events.

Mr. Smith would testify that, while in his
apartment with the Complainant, he fell asleep on a couch
while the Complainant was in the kitchen preparing crack
cocaine for herself. Tr. 3-159. When he awoke, he felt

something hitting him on the head. Tr. 3-158. He
assumed he was being stabbed with a knife because he was
bleeding. Tr. 3-159.

The Complainant was screaming and stabbing Mr.

Smith in the head. Tr. 3-159/60. Mr. Smith concluded

that she was doing so because of her intake of crack

cocaine. Tr. 3-160.
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 5 of 18

To Mr. Smith’s understanding, except for that
intake, nothing else had happened from the time he fell
asleep on the couch to the time he awoke to find the
Complainant stabbing him in the head. Tr. 3-159-60.

There was so much blood coming from Mr. Smith’s
head that he thought it was sweat. Tr. 3-160, 3-169.
When he realized he was being stabbed, Mr. Smith grabbed
the Complainant’s right hand - in which she was holding
the weapon with which she had stabbed Mr. Smith - then
hit her.four times. Tr. 3-167, 3-181. In essence, Mr.
Smith, while using one hand to restrain the hand in which
the Complainant held the weapon, Mr. Smith struck her
with his other hand. Tr. 3-167, 3-181.

After he hit her “a couple of times,” the
Complainant dropped the weapon with which she had been
stabbing him (at the time, Mr. Smith did not then know
what the Complainant had used to stab him). Tr. 3-
168/169.

Mr. Smith then subdued the Complainant by holding
her down. Tr. 3-179. Mr. Smith would testify that:

I was holding her down after she just finished
stabbing me numerous times in the head and she
was still flailing around and I didn’t want
her to resume the attack.

Tr. 3-179/80.
Case 1:20-cv-11916 Document1-1 Filed 10/23/20 Page 6 of 18

On that point, the cross~-examination of Mr. Smith
would include the following:

Q. (by the Commonwealth) You told us that at
some point you were holding her down?

A. (by Mr. Smith) Yes.
Q. You were holding her down for your safety?

A. Exactly, she had just stabbed me numerous
times and she was acting crazy---

Tr. 3-179.

Still on cross-examination, Mr. Smith would
testify that he restrained the Complainant because
he was trying to make sure she did not injury him
further:

Q. (by the Commonwealth) You continued to hold
her down in the apartment?

A. (by Mr. Smith) Yes, she was still acting
very, very aggressive. ,

Q. But she was trying to get away from you?

A. I was trying to make sure she didn’t injure
me any further.

Q. She was trying to get out of your grasp?

A. I was trying to make sure she didn’t injure
me further.

Q. Was she trying to get away from you?

A. She was flailing. While I had her on the
couch she was flailing and I was concerned for
my safety, so I continued to hold her down
until she stopped.

Tr. 3-180.
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 7 of 18

Immediately after the Complainant was subdued -
immediately after she calmed down, Mr. Smith tried to
stop the bleeding from his head. tr, 3-161. In that
regard, he left the Complainant lying on the couch and
went to his bedroom and looked in a mirror at his
injuries. Tr. 3-161, 4-5, 4-10.

During the ten to fifteen minutes he was in the
bedroom, he heard a door slam. Tr. 3-163, 4-5. Mr.
Smith did not know what door had slammed; he assumed it
had been the front door and the Complainant had slammed
it as she was leaving (the’ couch on which she had been

lying was next to the front door). Tr. 4-5, 4-9/11.
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 8 of 18

ARGUMENTS

Central to Smith's claims, in the case at bar, is his understand-
ing that the fact that an instruction was given incorrectly under
state law is not a basis for Habeas relief. See Marshall v. Lonberger,
459 .S. 422, 103 S. Ct. 843 (1983). Therefore, the question for this
court is whether the failure to give the instructions (self-defense),
by itself, so infected the the entire trial that the resulting con-

 

viction violates Due Process. Cupp v. Naughten, 94 S. Ct. 396 (1973).
The J.S. Supreme Court requires that self-defense instruction be given
if there is evidence sufficient for a reasonable jury to find in a
defendant's favor.

Additionally, . federal habeas corpus relief can only be granted if
(1) the state court decision was contrary to, or an unreasonable ap-
plication of, federal law, as determined by the Supreme Court, pursuant
to 28 U.S.C. § 2254(d)(1); or (2) the decision was based on an unreas- |

onable determination of facts, pursuant to section 2254(d)(2).

Ground One:

A defendant is entitled to a self-defense instruction if any view
o€ the evidence presented at trial supports a reasonable doubt as to
whether the prerequisites of self-defense were present. Commonwealth
v. Leoner-Aguirre, 94 Mass. App. Ct. 581, 586 (2018) ("' a defendant
is entitled to a self-defense instruction if any view of the evidence

 

would support a reasonable doubt as to whether the prerequisits of
self-defense were present'") (quoting Commonwealth v. Pike, 428 Mass.
393, 395 (1998) ).

The Law is clear and well established as to who is entitled to

 

self-defense instruction and when self-defense instruction must be
given. A defendant is entitled to an instruction on the use of non-
deadly force in self-defense "if the evidence, viewed in the light

most favorable to the defendant without regard to credibility, supp-
orts a reasonable doubt that (1) the defendant had a reasonable con-
cern for his personal safety; (2) he used all reasonable means to

avoid physical combat; and (3) 'the degree of force used was reasonable
in the circumstances, with proportionality being the touchstone for

eo be oe beth, !
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 9 of 18

assessing reasonableness.'" Commonwealth v. King, 460 Mass. 80, 83
(2011), quoting Commonwealth v. Franchino, 61 Mass. App. Ct. 367,369
(2004).

In the instant matter, prior to the commonwealth resting and Smith

 

 

testifying, stand-by counsel submitted written request for proposed
jury instructions. A request for self-defense instruction was one of
the requested instructions. The trial judge, however, did not hear
argument or rule on the request until after Smith (the petitioner)
testified, at trial, in his own defense. After the defense rested the
trial judge denied Smith's request for self-defense instruction stating:

"T am not going to give the self-defense instruction.
I think the jury will sort out who they believe. The question
is who was defending themselves against whom, and I'm not going
to instruct the jury on that."

Tr. 4-17. Exhibit "Al.

The trial judge obviously and clearly understood that Smith was
asserting self-defense as to the charge of kidnapping and ! Smith
readily testified that "I was just holding her down after she just
finished stabbing me numerous times in the head and she was still
flailing around and I didn't want her to resume the attack." Tr. 3-
179/80. |

The above decision is contrary to applicable law governing when
a defendant is entitled to self-defense instruction and unlawfully
lowered the commonwealth's burden of proof, Commonwealth v. Abubardar,
452 Mass. 1008, 1009 (2019)("The failure to provide a non-deadly force

instruction lowered the commonwealth's burden to prove the absence of

 

proper self-defense. Where the defendant was aquitted of the most ser-
ious charges against him, and where the evidence on all the charges
depended heavily on the credibility of the testimony of both the de-
fendant and the complainant, we are satisfied that the absence of such
an instruction created a substantial risk of a miscarriage of Just-_..
ice").

As in Abubardar, here, Smith. was acquitted-of:all other charges
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 10 of 18

against him and the case depended heavily on the credibility of the
testimony of both the defendant and the complainant. The court's
refusal to inform the jury of the commonwealth's obligation to dis-
prove self-defense improperly relieved the commonwealth of part of
its burden, cutting to the core of the defense.

Given that the petitioner (Smith) restrained the complainant to
avoid being stabbed - again, Smith acted lawfully and consequently
did not engage in conduct that would constitute kidnapping. See
Commonwealth v. Oberle, 476 Mass. 539, 548 (2017)("to prove a person
guilty of kidnapping, the commonwealth must establish beyond a reason-
able doubt that the person "without lawful authority, forcibly or
secretly confined or imprisoned another person within this common-- .
wealth").

Since Smith had testified - openly and repeatedly - to the fact
that he restrained the complainant (to avoid being stabbed again), the
failure to provide self-defense instruction went to the heart of his
defense, causing maximal prejudice. Franchino, 61 Mass. App. Ct. at
376 ("€inally, and perhaps most important, however, is that a claim
of self-defense was at the core of the defendant's theory of the case
on all charges: by misstating the law, the trial judge deprived the
defendant of his main defense"). See also Jackson v. Edwards, 404 F.3d
612, 628 (2d Cir. 2005)(holding that a trial court applied the law un-
reasonably by not instructing the jury about justification defense).

 

Ground Two:

After conviction and sentence Smith filed a pro-se Motion For A
New Trial alleging, amongst other claims, that the trial judge com-
mitted reversable error in refusing to give the requested self-defense
instruction, at trial. While the entire motion was denied - as to the

issue of refusing to provide the jury with self-defense instruction,
the trial judge states:

"Smith was not charged with assault and battery, where
such an instruction might have been appropriate on the facts

10
Case 1:20-cv-11916 Document1-1 Filed 10/23/20 Page 11 of 18

of this case. Instead, the jucy was considering charges of
kidnapping and rape, neither of which give rise to a self-
defense instruction. Commonwealth v. Clark, 20 Mass. App.
Ct. 392, 397. (1985)(mo issue of self-defense relating to the
charge of rape or kidnapping)."

 

See Memorandum of Decision and Order on Defendant's Motion for a New
Trial, pg. 6. Exhibit "B".

The decision to deny Smith's Motion for a New Trial is a clear and
blatant abuse of discretion. As a preliminary matter Smith catagori-
cally states that there is absolutely no law in the entire country
that prohibits a defendant from raising self-defense as a defense to
a kidnapping charge. This uncontroverted fact is most significant in

 

this case in that Smith's sole defense to the charge of kidnapping was
that he "restrained" the complainant to prevent her from continuing to
stab him. ,

Smith further reminds this court that kidnapping is defined as the
UNLAWFUL restraint of a personagainst their will. If the jury would
have found that Smith's restraint of his attacker was done in self-
defense - it is axiomatic that the commonwealth could not prove the
elements of “kidnapping".

That no law exist, in the entire country, that prohibits the use
of self-defense as a defense to kidnapping was confirmed by Justice
Meade of the Massachusetts Appeals Court, during oral argument in this
case. Justice Meade states:

"I'm stuck with the idea that one could kidnap someone in
self-defense. And I found no case here other than Clark any-
where in the country. And, you know what? My clerk looked too
and she's better at this than me.

See enclosed transcripts of the February 4,2020 oral argument, pg. 7.
The trial judge's decision that Smith's charge of kidnapping did
not give rise to a self-defense instruction is, if nothing, arbitrary,

11
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 12 of 18

unreasonable, erroneous and violative of Smith's Due Process Rdghts. -

Ground Three:

After the pro-se petitioner was convicted and sentenced.and filed
his Motion for a New Trial - also denied, Smith had appellate counsel
appointed to represent him for the consolidated appeals of his convic-
tion and the denial of his new trial motion. The only issue pressed
on appeal was the refusal of the trial judge to provide the jury with
Smith's requested self-defense instruction and the reasons (basis)
given for the above two decisions.

To that end - if the evidence produced at trial by either the com-
monwealth or the defendant is sufficient to raise the issue as to one
or more of the charges, then the defendant is entitled to have the
jury properly instructed on self-defense as it relates to the partic-
ular offense. Commonwealth v. Harrington, 379 Mass. 446, 450 (1980).
"In determining whether the defendant met his burden, we review the
evidence in the.in the light most favorable to him, ... and treat his
testimony, no matter how incredible ..., as true, and resolve all
reasonable inferences in his favor." Commonwealth v. Lockwood, 95 Mass.
App. Ct. 189, 197-98 (2019).

There is no ambiguity in the . standards set out above. Smith
now refers this court to the following echanges between the commonwealth
(Mc. armstrong) and the Appeals court Justices:

 

Justice Milkey: If there had been no evidence that he
had grabbed her around the waist or otherwise refused
to let her leave, could the -- or if the jury heard
that evidence and didn't believe it|! could the jury
have convicted him of kidnapping based on his lying
on her on the couch and holding her wrists to prevent
her from stabbing him further?

,.) Mr, Armstrong : (Commonwealth's Attorney) So in believing
the defendant's version of events --

12

”
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 13 of 18

Justice Milkey: And not crediting the grabbing around
the waist or otherwise refusing her to leave, so the

key evidence that the jury credits is that he restrained
her on the couch by lying on top of her and holding her
wrists, could that support a kidnapping conviction?

Mr Armstrong: Certainly, because any restraint on a
person's liberty is sufficient to support a conviction
of kidnapping. But again --

Justice Milkey: How do we know that the jury didn't go

there? I was just looking at the closing and the Common-
rez_wealth didn't say "Okay. We're not basing kidnapping oft

this restraint, he didn't let her leave the apartment."

See attached Oral Arguments, pg. 14-15. Exhibit "c"
As will be relevant later the following statement by the common-

wealth's attorney will contradict a significant factual assertion by
the Appeals Court, in their decision.

Mr Armstrong: Well, I think, importantly, in the Common-
wealth's closing they argued that it was the entire con-
finement within the defendant's apartment. So the Common-
wealth didn't isolate one incidence for -- in your
hypothetical, the restraining her on the sofa, it was

the entirety of the grabbing her, throwing her to the
sofa, telling her in colorful terms that she was not going
to leave and call the police.

See attached Oral Arguments, pg. 15. Exhibit "cl.
Justice Meade: If he had restrained her for the police,

say, he overpowers his [inaudible] and he holds her until
the police arrive --
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 14 of 18

Mr.“Armstrong: Sure.

Justice Desmond: -- would he get a self defense instruc-

tion?

Mr. Armstrong: So that's interesting hypothetical because
I think in that situation, he would not be charged with
anything if the victim -- if the person attacked him first.

Justice Desmond: Well, that's what he's saying.

See attached Oral Arguments, pg. 16-17. Exhibit "c".

Totally ignoring the arbitrary, unreasonable and erroneous deci-
sions made by the trial judge as well as the unequivacle admissions
made by the commonwealth (above) the Appeals Court DENIED Smith's
appeal, stating:

In fact, the kidnapping charge did not stem from
his momentary restraint of the victim on his sofa, but
instead was the reult of the defendant grabbing the
victim's waist when she tried to run out of his apart-
ment, telling her "bitch you're not leaving here," and
forcing the victim to escape out of his third floor
bathroom window. In other words, even in the light most
favorable to the defendant, his claim of self-defense
was untethered to the conduct that constituted the kid-
Napping .... That is, the evidence did not raise a
reasonable doubt. as to whether the defendant had a reas-
onable concern for his personal safety (aside from the
momentary fight on the couch) which bore any relation
to the acts that amounted to the kidnapping. Accordingly, .
no view of the evidence would have entitled the defendant
to a self-defense instruction in relation to the kidnapp-

ing charge.

Appeals court Decision, pg. 3-4. Exhibit “D" .

44
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 15 of 18

For purposes of this habeas review Smith asserts that the Appeals
Gourt Decision is legally and factually wrong.

The Appeals Court correctly acknowledges that a defendant is en-
titled to self-defense instruction "if the evidence, viewed in the
light most favorable to the defendant ...." King, Franchino and
Harrington, supra. The court then goes on to ignore the standards and
criteria articulated in those cases. As stated above, Smith's sole
defense and testimony related to the kidnapping charge was that he
restrained the complainant only to prevent her from continuing to stab
him. In that regard, Smith restrained the complainant on his couch and
released her as soon as he determined that she no longer was a threat.
Additionally, the commonwealth admitted, a number of times, during
oral arguments that Smith's conviction could be based on his restraint
of the complainant on his couch. That view alone entitled Smith to
self-defense instructions. For, "viewed in the light most favorable to
the defendant" is just that.

Further, for puposes of this analysis, Smith's Testimony must be
accepted as true. Commonwealth v. Abubardar, 482 Mass. 1008, 1009

 

(2019) ("drawing reasonable inferences in the defendant's favor, ...
and taking the defendant's testimony as true, the evidence supported
a finding that the defendant's actions against the complainant con-
sisted solely of nondeadly force").

-In circumstances, as here, in which the commonwealth presented
a case that may not be consistant with self-defense instruction and
the defense presents a case. that is consistent with self-defense
instruction, the instruction must be given. Commonwealth v. Iaconiello,
90 Mass. App. Ct. 231, 237-38 (2016)("courts do not balance the test-
imony of the witnesses for each side, nor do we consider the credi-

 

bility of the evidence.' ..." The evidence bearing upon self-defense
may be contained in the commonwealth's case, the defendant's case, or
the two in combination!").

As outlined above and significantly outlined in Smith's trial

testimony, Motion for a New Trial, all state court briefs as well as

15
Case 1:20-cv-11916 Document 1-1° Filed 10/23/20 Page 16 of 18

admissions made during oral arguments - Smith clearly exceeded the
criteria entitling him to receive self-defense instructions as to

the charge of kidnapping. The absence of such instruction was gravely
prejudicial as it undercut Smith's only defense to the kidnapping
charge, thereby constituting reversible error. See generally, Fran-
chino.

With respect to the Appeals Court's unreasonable determination of
facts. The Appeals Court base its decision on the unreasonable and
unsupported conclusion that the kidnapping conviction was based on
Smith"grabbing the complainant by the waist when she tried to run out
of his apartment, telling her, Bitch, you're not leaving here,...” 7
‘The record of this case should speak for itself - and speak loudly.

At no point in the trial court proceedings had the commonwealth made
the assertion that this specific conduct is what they theorize, argued
or proved is the conduct that constituted the kidnapping. To the con-
trary, the Appeals Court claim takes the trial testimony out of con-
text; the commonwealth never argued this claim at trial and during the
oral arguments the commonwealth flat out refuted the assertion that
that one act constituted their theory of the kidnapping. To be clear -
Smith's testimony was that after being repeatedly stabbed in the head,
by the complainant, he (Smith) grabbed her, disarmed her and threw her
on the couch, briefly restraining her until he thought he was safe.

Conclusion

Smith asserts that the above demonstrates that his due process
rights were violated when the trial judge refused to instruct the
jury on his requested self-defense instruction. The trial judge's
refusal to give the self-defense instruction was "unreasonable" in
light of her acknowledging that " The question is who was defending
themselves against whom, and I'm not going to instruct the jury on
that." Tr. 4-17.

The trial (due process) violation was compounded when the trial
judge abused her discretion when she "unreasonably" denied Smith's
Motion for a New Trial. As to the issue of denial of self-defense

instruction the trial judge erroneously, unreasonably and arbitrarily

16
Case 1:20-cv-11916 Document1-1 Filed 10/23/20 Page 17 of 18

decided that Smith was not entitled to self-defense instructions as

a matter of law - stating "the jury was considering charges of kid-
napping and rape, neither of which give rise to self-defense instruc-
tion." Given the seriousness of this decision and its consequences,
surely this Superior Court Judge knew or should have known that there
is no law in the entire country that prohibits the defense of self-
defense to the charge of kidnapping.

Based on the above two decisions and the reasons given for each,
Smith, ‘who until now was acting pro-se, was appointed Appellate Coun-
sel. Through Appellate Counsel a consolidated appeal was filed in
which the only question presented whether the evidence presented at
trial, that Smith restrained the complainant to stop her from stabbing
his, entitled him to self-defense instructions?

It is here, at this juncture in the Proceedings that the common-
wealth, for the first time, makes the claim that "there was no ra-
tional connection between the defendant's self-defense claim andthe. -
evidence that established the forcible confinement of the victim
against her will." It is important to note that this claim was never
made at trial, never made during closing arguments, never made during
Smith's filings or hearing on his motion for a new trial. In short -
this new theory had absolutely no bearings on any of the decisions
that are the basis for Smith's appeal. Additionally, there is not one
scintilla of evidence that they jury credited any of the commonweaLth's
evidence, let alone based their decision on this unargued theory.

The law is consistant, clear and well established in that when
considering whether the jury is to be provided with self-defense in-
struction "The evidence is to be viewed in the light most favorable
to the defendant without regard to credibility." Commonwealth v. King,
460 Mass. 80, 87 (2011).

The Appeals Court, in their decision, blatantly ignored this well
established dictum. Smith openly testified that he restrained the
complainant, on his couch, to prevent her from causing additional harm
to him. The complainant had just repeatedly stabbed Smith in the head,
while he was sleeping. The commonwealth has agreed, “repeatedly, during

17
Case 1:20-cv-11916 Document 1-1 Filed 10/23/20 Page 18 of 18

oral arguments befor the Appeals court, that Smith could have been
convicted based on nothing more than his testimony - that he restrained
the complainant on his couch to prevent her from stabbing him. ‘"If
any view of the evidence supports self-defense then the instruction
must be given."

However the Appeals Court "unreasonably" misapplied the law and
decided ta view the evidence in the light most favorable to the comm-
onwealth - which is contrary to all applicable laws. The Appeals Court
further "unreasonably" adopted facts that are not reflected in any of
the testimony and evidence presented to the jury. In fact, the common-
wealth specifically refuted (during hearing on motion for a new trial
and again during oral arguments at the Appeals Court) that they were
basing the kidnapping on the claim that Smith held the complainant by
the waist, preventing her from leaving his apartment. Yet, in their
decision the Appeals Court based their decision on their "unreasonable"
determination that the claim that Smith grabbed the complainant by the
waist - constitued the kidnapping.

For the reasons stated above Smith says that his conviction should
be reversed and he should be granted a new trial. Smith welcomes any

additional relief this court may deem appropriate.

Submitted

Dated: (M%et8Eefa Timothy Smith W111165
f ft: MCI Concord
P.O. Box 9106
Concord, Ma. 01742

18
